Application granted. Present — Kelly, P. J., Young, Kapper, Lazansky and Hagarty, JJ.
Pursuant to the provisions of Rule 1 of the Rules of Civil Practice, Hon. Charles N. Wysong, of Port Washington, in the county of Nassau, has been appointed a member of the Committee on Character and Fitness of Applicants for Admission to the Bar in and for the Second Judicial District, in place of Hon. Townsend Scudder, resigned, to hold office during the pleasure of the Court, such appointment to take effect March 17, 1927. Present — Kelly, P. J., Young, Kapper, Lazansky and Hagarty, JJ.